                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MATTHEW L. SMITH,                                 )
                            Plaintiff,            )
                                                  )      No. 1:19-cv-271
-v-                                               )
                                                  )      Honorable Paul L. Maloney
UNITED STATES OF AMERICA,                         )
                      Defendant.                  )
                                                  )

                                         JUDGMENT

       The Court has granted the Government’s motion to dismiss and has dismissed all

claim without prejudice for lack of subject-matter jurisdiction. As required by Rule 58 of the

Federal Rules of Civil Procedure, JUDGMENT ENTERS.

       THIS ACTION IS TERMINATED.

       IT IS SO ORDERED.

Date: August 7, 2019                                  /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
